Appellant was convicted of the offense of murder in the second degree.
We have carefully examined the entire record of the proceedings in the court below, but it seems unnecessary to discuss the facts, or to mention any rulings other than those discussed by appellant's able counsel, in their brief filed on this appeal.
There is no merit in the exception reserved to the ruling of the court denying appellant the right to inquire, on cross-examination of state's witness, the wife of deceased, as to his, appellant's, self-serving acts and statements done and made prior to the homicide. *Page 572 
Self-serving acts done and statements made by an accused, which are no part of the res gestæ, are never admissible in evidence. Cole v. State, 21 Ala. App. 601, 110 So. 913.
Appellant's said counsel here contend that the trial court was in error in failing to sufficiently charge the jury, in his oral charge, upon all the offenses embraced within the language of the indictment.
But such failure, even if it existed, cannot be questioned for the first time on appeal, nor by a mere objection and exception made and reserved on the trial in the court below. McPherson v. State, 198 Ala. 5, 73 So. 387.
Appellant appears to have had a fair trial, with no prejudicially erroneous ruling anywhere intervening.
The judgment of conviction is affirmed.
Affirmed.